     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 1 of 16




1    Southwest Center for Equal Justice
     Gary Pearlmutter, AzSBN 014592
2    Wendy F. White, AzSBN 011352
     Mailing:1124 Mountainaire Rd
3    Flagstaff, AZ 86005
     (928) 525-9255
4    gary.pearlmutter@swcej.org
     wendy.white@swcej.org
5    Attorneys for Plaintiffs

6                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
7
      Eric Brown,
8
                           Plaintiff,              Case Number:
9
      v.
10
      The City of Winslow; an Arizona
11    Municipality;
      Kenneth Arend, Chief of the Winslow          Complaint
12    Police Department, in his official
      capacity; and                                (Jury Trial Demanded)
13    Lawrence Dashee, a married person,
      in his individual and official capacities.
14
                             Defendants.
15

16            Plaintiff Eric Brown brings this Complaint for violations of his civil rights

17   pursuant to 42 U.S.C. §1983, and ancillary State law claims, against Defendants

18   who are Arizona public entities and their employees and alleges as follows:

19                                 JURISDICTION AND VENUE

20   1. This action arises under the United States Constitution and the Civil Rights Act

21         pursuant to 42 U.S.C. §1983 and the Fourth and Fourteenth Amendments of

22         the United States Constitution, wherein Plaintiff seeks to redress deprivations
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 2 of 16




1       by named Defendants. Jurisdiction of this Court is invoked under 28 U.S.C.

2       §§1331 and 1343 and the aforementioned statutory and constitutional

3       provisions. Plaintiff further invokes the supplemental jurisdiction of this Court to

4       hear and decide claims arising under state law.

5    2. At all times mentioned herein, all defendants were acting under color of state

6       law, depriving plaintiff of rights secured to him by the Fourth and Fourteenth

7       Amendments of the United States Constitution and the laws of the United

8       States. This court has supplemental jurisdiction over those claims asserted

9       under state law by virtue of 28 U.S.C. §1367.

10   3. Venue is founded in this judicial district upon 28 U.S.C §1391 as the acts

11      complained of arose in this district.

12   4. A jury trial is demanded.

13                                      THE PARTIES

14   5. Plaintiff Eric Brown (hereinafter “Plaintiff” or E. Brown) is a resident of the State

15      of Arizona, County of Coconino and a citizen of the United States.

16   6. The Winslow Chief of Police is the final decision maker for the Defendant City

17      of Winslow, an Arizona municipality, in all matters pertaining to law enforcement

18      and is responsible for the overall supervision and training of police officers

19      under its employ and the development of written policy.

20   7. Lawrence Dashee was employed as a corporal in the Police Department with

21      the City of Winslow at all times relevant hereto. He acted within the scope of

22      his employment and under the color of law.



                                                2
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 3 of 16




1                                GENERAL ALLEGATIONS

2    8. This action arises from the Plaintiff’s call to the Winslow Police Department for

3       civil assistance on January 15, 2020. Defendant Dashee unlawfully arrested

4       and incarcerated the Plaintiff after responding to his call for assistance at the

5       Safeway Grocery Store in Winslow, Arizona.

6    9. The call was recorded and Plaintiff gave his true full name to the Winslow Police

7       dispatcher.

8    10. Officer Downs was the first to respond to the call. Upon his arrival, Officer

9       Downs met with the Plaintiff on the sidewalk area outside Safeway. There,

10      Officer Downs confirmed the Plaintiff’s true full name.

11   11. Defendant Dashee arrived shortly after Officer Downs and was equipped with

12      and activated his body camera. He remained to the side and did not initially

13      participate in the conversation between the Plaintiff and Officer Downs,

14      however his video camera recorded the remainder of the incident.

15   12. Plaintiff explained to Officer Downs that he purchased the groceries earlier,

16      but wanted to return them, because he had been overcharged for an item of

17      meat and the manager had refused to honor the advertised price.

18   13. Officer Downs told the Plaintiff that the police couldn’t force the store to accept

19      the return. Plaintiff acknowledged that he understood and stated that he just

20      wanted an officer present to avoid a confrontation, when he went inside to

21      return the groceries. Plaintiff explained that earlier when he purchased the

22      groceries he found himself getting upset, when the manager would not honor



                                               3
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 4 of 16




1       the lower advertised price and that he had dropped the package of meat he

2       bought on the floor at the manager’s feet. He then picked it up and left the story

3       with all his purchased groceries. After he got home, he decided he wanted to

4       return all the groceries because of his dissatisfaction with the store’s policies.

5    14. Plaintiff then stated to Officer Brown, “I appreciate your help facilitating this”.

6       Officer Downs and Plaintiff turned and started walking into the store.

7    15. At that point, Defendant Dashee stepped forward and told Plaintiff to wait

8       outside even though the Plaintiff had several bags of groceries in his hands.

9       Instead of allowing the Plaintiff to go with Officer Downs to return his groceries,

10      Defendant Dashee asked “Do you have your ID real quick?” To which Plaintiff

11      responded “Yeah I have my ID.” Defendant Dashee asked “what?” and Plaintiff

12      said again “yeah I have my ID.” Defendant Dashee asked a second time “what?

13      I can’t hear you.” Plaintiff’s answers are clearly audible on the tape, which was

14      recording from a microphone on Defendant Dashee’s chest. Irritated, Plaintiff

15      responded, “well check your hearing then.” He then started walking away from

16      Defendant Dashee and from the door that Officer Downs was entering. At no

17      time did Defendant Dashee ask him his name.

18   16. Defendant Dashee radioed Downs and told him to cancel the assist. He then

19      told Plaintiff that “it’s a civil issue case. We’re not going to help you any longer.”

20      Plaintiff said he’s returning his groceries; Defendant Dashee said that’s not their

21      business.

22



                                                4
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 5 of 16




1    17. Plaintiff then said to Defendant Dashee that there is no reason to further

2       “identify me.” Defendant Dashee responded “well you called for our service and

3       we gotta know who you are.” In retaliation, Defendant Dashee radioed Downs

4       to see if the manager wanted Eric off the property, if so they can “trespass him”.

5    18. Plaintiff continued to walk away from Defendant Dashee, while he spoke with

6       Officer Downs. Plaintiff told Defendant Dashee “f*** off, I’m going to return my

7       groceries, I want my money back.” From about 20 feet away, Plaintiff mockingly

8       said to Defendant Dashee “got your id on you?” and Defendant Dashee

9       responded “what”; Plaintiff repeated it. Defendant Dashee said “yeah do you

10      have your ID on you?” Plaintiff said “yeah. so what?” Defendant Dashee

11      responded “Failure to give me your id can result in your arrest.” Plaintiff said

12      “why don’t you f***ing arrest me then?”

13   19. Defendant Dashee responded “ok”, walked toward the Plaintiff and directed

14      him to turn around. Plaintiff complied and Defendant Dashee arrested him and

15      placed him in handcuffs.

16   20. No one from Safeway, including the manager, made any complaint or

17      statement against Plaintiff for dropping the package of meat in the store or any

18      other conduct. No one from Safeway asked that Eric be “trespassed.” While

19      speaking with Officer Downs, Plaintiff was polite, courteous and appreciative of

20      Officer Downs’ assistance.

21

22



                                              5
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 6 of 16




1    21. Defendant Dashee subsequently transported Plaintiff in his patrol car to a

2       holding cell at the Winslow Police Department. Plaintiff complained in the car,

3       but he never yelled, spoke loudly or was disobedient.

4    22. Defendant Dashee then transported Plaintiff to the Navajo County Jail in

5       Holbrook, Arizona. He booked the Plaintiff solely for “Refusal to Provide a

6       Truthful Name” in violation of A.R.S. §13-2412(A).

7    23. As part of booking process, Defendant Dashee completed a probable cause

8       statement for the Winslow Justice Court regarding the violation. Defendant

9       Dashee stated the following:

10         “Officers responded to Safeway on a civil request from [Plaintiff]
           regarding overcharging on some groceries that he had purchased and
11         was requesting a refund. During the investigation, it was found that
           [Plaintiff] became disorderly inside Safeway by dropping some meat
12         products on the floor at a Manger on duty. When I, [Defendant Dashee],
           asked [Plaintiff] for his identification, he began to get defense [sic] and
13         advised me that he did not need to provide me his identification. I advised
           [Plaintiff] that refusal to provide his identification could result in his arrest
14         and he stated “Lick my Balls”. At this time, I placed [Plaintiff] under arrest
           for Failure to provide his truthful name and he was placed in handcuffs.
15         Once he was place in custody, a search of her [sic] person was
           conducted and his Minnesota driver license was located in his back
16         pocket.”

17   24. The next day, January 16, 2020, at Plaintiff’s initial appearance in the Winslow

18      Justice Court, the judge reviewed and relied solely on the false and misleading

19      probable cause statement. The court ordered the Plaintiff held on a cash bond

20      of $2,500. The court also appointed a Public Defender.

21   25. On January 21, 2020, Plaintiff appeared in custody for his arraignment. The

22      Public Defender did not appear, because she had filed a motion to withdraw.



                                                 6
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 7 of 16




1       The court advised the Plaintiff that if he pled guilty, he would be released that

2       day. Without being able to consult an attorney, Plaintiff pled no contest, in order

3       to be released. The court sentenced him to probation and seven days in jail,

4       with credit for time served.

5    26. Plaintiff subsequently filed a Petition for Post-Conviction Relief (PCR) in the

6       Winslow Justice Court. It claimed that he was actually innocent, plead guilty

7       without the benefit of counsel in violation of his sixth amendment right and

8       involuntarily pled guilty in violation of his right to due process under the 14th

9       Amendment. The Navajo County Attorney’s Office filed a response stating

10      “after review of the pertinent body camera footage – the State believes [Eric

11      Brown] can satisfy his burden of proof pertaining to his claim brought [in his

12      PCR].” Upon review of the PCR by the Winslow Justice Court and noting no

13      objection from the County Attorney’s Office in its response, it ordered the

14      Plaintiff’s conviction for “Refusal to Provide a Truthful Name” in violation of

15      A.R.S. §13-2412(A) set aside and the matter dismissed.

16                             I. First Claim for Relief
         4th and 14th Amendments Violations – 42 U.S.C. §1983 – Wrongful Arrest
17                                 Defendant Dashee

18   27. Plaintiff incorporates the allegations contained in paragraphs 1 through 26, as

19      if set forth in full herein.

20   28. The Fourth and Fourteenth Amendments of the United States Constitution

21      protect persons from unreasonable seizure by police. A warrantless arrest

22      without probable cause is facially unreasonable under the 4th Amendment.



                                               7
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 8 of 16




1    29. Defendant Dashee stated that he had authority to arrest the Plaintiff for a

2       violation of A.R.S. §13-2412(A). It states:

3          It is unlawful for a person, after being advised that the person’s refusal to
           answer is unlawful, to fail or refuse to state the person's true full name on
4          request of a peace officer who has lawfully detained the person based
           on reasonable suspicion that the person has committed, is committing or
5          is about to commit a crime. A person detained under this section shall
           state the person's true full name, but shall not be compelled to answer
6          any other inquiry of a peace officer.

7    30. Accordingly, A.R.S. §13-2412(A) only requires a person to identify himself, if

8       there is reasonable suspicion that he committed a crime.

9    31. Defendant Dashee did not have the legal authority to ask for Plaintiff’s

10      identification, even though, he asserted that the law permits it. Furthermore,

11      without reasonable suspicion of a crime, Defendant Dashee lacked authority to

12      demand Plaintiff provide his name (even though he had already provided it).

13   32. Accordingly, Defendant Dashee did not have probable cause to arrest the

14      Plaintiff for a violation of A.R.S. §13-2412(A).

15   33. Because Defendant Dashee was without an objectively reasonable basis for

16      the arrest of Plaintiff and acted in retaliation for complaining about the demand

17      for identification, Defendant Dashee violated his rights under the 4th and 14th

18      amendments of the U.S. Constitution, as made actionable against him pursuant

19      to the Civil Rights Act of 1971, 42 U.S.C. §1983.

20   34. As a result, the Plaintiff suffered and will continue to suffer economic, emotional

21      and reputational harm, including loss of liberty, emotional distress, anxiety,

22      humiliation and embarrassment and is entitled to damages.



                                               8
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 9 of 16




1                                II. Second Claim for Relief
                         14th Amendment Violation – 42 U.S.C. §1983
2                       Due Process and Duty to be Truthful to a Court
                                      Defendant Dashee
3

4    35. Plaintiff incorporates the allegations contained in paragraphs 1 through 34, as

5       if set forth in full herein.

6    36. An individual has a liberty interest under the Due Process clause of the 14th

7       Amendment. Incarceration based upon a warrantless arrest without probable

8       cause warrant is subject to review under the Due Process Clause.

9    37. Police officers who intentionally, knowingly or with reckless disregard for the

10      truth, make false statements or omit material facts in a probable cause

11      statement submitted to a court violate the Due Process clause of the 14th

12      Amendment.

13   38. The probable cause statement contains numerous material false facts, namely

14      that the Defendant Dashee conducted an investigation for disorderly conduct

15      before arresting Plaintiff, when he had not spoken with the Safeway Manager

16      on duty and never obtained a statement from him. He also did not speak with

17      any other employee of Safeway or customers. Furthermore, Defendant Dashee

18      falsely stated that Plaintiff failed to identify himself, when he had provided his

19      name to the Winslow Police Dispatcher and Officer Downs.

20   39. Defendant Dashee intentionally, knowingly and recklessly disregarded the

21      truth when he prepared the probable cause statement for the Winslow Justice

22



                                              9
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 10 of 16




1        Court. Defendant Dashee also knew that the Winslow Justice Court would rely

2        upon the false and misleading statement in determining whether probable

3        cause existed for the violation of A.R.S. §13-2412(A) and to order him held in

4        custody pending posting of a bond.

5     40. The conduct of the Defendant Dashee was the direct and proximate cause of

6        Plaintiff’s wrongful incarceration and it violated the Plaintiff’s right to due

7        process under the 14th amendments of the U.S. Constitution, as made

8        actionable against him pursuant to the Civil Rights Act of 1971, 42 U.S.C.

9        §1983.

10    41. As a result, Plaintiff suffered and will continue to suffer economic, emotional

11       and reputational harm, including loss of liberty, emotional distress, anxiety,

12       humiliation and embarrassment and is entitled to damages.

13
                                   III. Third Claim for Relief
                         th         th
14                      4 and 14 Amendment Violation – 42 U.S.C. §1983
                             Due Process and Malicious Prosecution
15                                      Defendant Dashee

16    42. Plaintiff incorporates the allegations contained in paragraphs 1 through 41, as

17       if set forth in full herein.

18    43. An individual has a right to be free from malicious prosecutions that arise from

19       unreasonable seizures under the 4th Amendment and a liberty interest under

20       the Due Process clause of the 14th Amendment of the U.S. Constitution.

21

22



                                              10
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 11 of 16




1     44. Malicious prosecution arises from an arrest of an individual for an offense

2        without probable cause at the time of the arrest and subsequent incarceration

3        that results from a police officer instituting a prosecution with a knowing false

4        and misleading probable cause statement in retaliation or for malevolent intent

5        against the individual.

6     45. Here, Defendant Dashee intentionally, knowingly, maliciously and with

7        reckless disregard for the truth made false statements and omitted critical

8        information in his probable cause statement and police report to justify his

9        retaliatory arrest and to manipulate the prosecutorial and judicial decision

10       making process in the Winslow Justice Court.         The Plaintiff’s matter was

11       eventually dismissed.

12    46. The conduct of the Defendant Dashee was the direct and proximate cause of

13       Plaintiff’s wrongful incarceration and it violated the Plaintiff’s right to due

14       process under the 4th and 14th amendments of the U.S. Constitution, as made

15       actionable against him pursuant to the Civil Rights Act of 1971, 42 U.S.C.

16       §1983.

17    47. As a result, Plaintiff suffered and will continue to suffer economic, emotional

18       and reputational harm, including loss of liberty, emotional distress, anxiety,

19       humiliation and embarrassment and is entitled to damages.

20
                                 IV. Fourth Claim for Relief
                               th
21                  1st and 14 Amendment Violations – 42 U.S.C. §1983
                              Protected Speech and Retaliation
22                                    Defendant Dashee



                                              11
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 12 of 16




1     48. Plaintiff incorporates the allegations contained in paragraphs 1 through 47, as

2        if set forth in full herein.

3     49. Profanity expressed toward a police officer or words protesting an officer’s

4        unlawful order, without any threat of violence, is protected speech under the 1st

5        Amendment.

6     50. The arrest and subsequent submittal of the complaint with false and misleading

7        statements to procure the prosecution of the Plaintiff was in retaliation for the

8        Plaintiff’s brusque comments and profanity to Defendant Dashee and they

9        violated his rights under the 1st and 14th Amendments of the U.S. Constitution,

10       as made actionable against him pursuant to the Civil Rights Act of 1971, 42

11       U.S.C. §1983.

12    51. As a result, Plaintiff suffered and will continue to suffer economic, emotional

13       and reputational harm, including loss of liberty, emotional distress, anxiety,

14       humiliation and embarrassment and is entitled to damages.

15    52. Defendant Dashee acted under color of law in retaliating against him.

16
                                    V. Fourth Claim for Relief
17                     TH         TH
                     4      and 14 Amendment Violation – 42 U.S.C. §1983
                              Monell Liability – Unconstitutional Policy
18                                         City of Winslow

19    53. Plaintiff incorporates the allegations contained in paragraphs 1 through 52, as

20       if set forth in full herein.

21

22



                                               12
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 13 of 16




1     54. The Chief of Police endorsed a policy of requiring Winslow Police Officers to

2        demand identification from any individual who has contact with the police,

3        without reasonable suspicion or probable cause that an individual has

4        committed an offense. No Arizona statute permits the demand for identification

5        under such circumstances.

6     55. The lack of policies, customs or practices for when it’s permissible to demand

7        identification from individuals and the lack of policies regarding the limitations

8        of authority to demand it demonstrates a deliberate indifference by the

9        Defendant City to the constitutional rights of the Plaintiff which was the direct

10       and proximate cause of the violation of Plaintiff’s constitutional rights.

11                                      VI. Claim for Relief
                                  False Arrest/False Imprisonment
12                                      Defendant Dashee

13    56. Plaintiff incorporates the allegations contained in paragraphs 1 through 55 as

14       if set forth in full herein.

15    57. Defendant Dashee detained the Plaintiff without lawful authority, when he

16       demanded that he produce identification and said it is required for all persons

17       who contact the police.

18    58. Defendant Dashee subsequently arrested the Plaintiff without lawful authority

19       and without his consent for the criminal offense of Failure to Provide a Truthful

20       Name in violation of A.R.S. §13-2412(A) or any other offense. Defendant

21       Dashee lacked probable cause for the arrest.

22



                                                13
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 14 of 16




1     59. Defendant Dashee is liable under Arizona common law for the torts of false

2        arrest of Plaintiff.

3                                        VII. Claim for Relief
                          Instigating or Participating in False Imprisonment
4                                         Defendant Dashee

5     60. Plaintiff incorporates the allegations contained in paragraphs 1 through 59, as

6        if set forth in full herein.

7     61. Plaintiff was arrested in Winslow, Arizona by Defendant Dashee and held at

8        the Navajo County Jail at his express request. Defendant Dashee did not have

9        probable cause to arrest the Plaintiff for a crime and the subsequent

10       incarceration of the him was unlawful and a violation of his constitutional rights.

11    62. Defendant Dashee is liable under Arizona common law for the torts of false

12       imprisonment of Plaintiff.

13                                      VIII. Claim for Relief
                                        Malicious Prosecution
14                                       Defendant Dashee

15    63. Plaintiff incorporates the allegations contained in paragraphs 1 through 62, as

16       if set forth in full herein.

17    64. Defendant Dashee arrested the Plaintiff without probable cause and initiated

18       his proceeding against him in the Winslow Justice Court by filing a false and

19       misleading probable cause statement. The arrest and prosecution were acts

20       of malice in retaliation for Plaintiff’s statements of protest to the Defendant

21       about his unlawful demand for identification.

22



                                                 14
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 15 of 16




1     65. Defendant Dashee is liable under Arizona common law for the intentional tort

2        of Malicious Prosecution.

3                                     IX. Claim for Relief
                                     Respondeat Superior
4                         Defendant City of Winslow and Chief of Police

5     66. Plaintiff incorporates the allegations contained in paragraphs 1 through 65, as

6        if set forth in full herein.

7     67. Defendant Dashee was an employee of the Defendant City of Winslow, when

8        he committed the torts against the Plaintiff acting within the scope of his

9        employment.

10    68. The torts resulted in harm to the Plaintiff and the Defendant City of Winslow is

11       responsible for their torts of False Arrest, False Imprisonment and Gross

12       Negligence in Police Investigation under the legal principle of respondeat

13       superior.

14                                         Damages

15    69. Plaintiff has suffered general and special damages as a result of the

16       unconstitutional and tortious conduct of defendants, including lost wages,

17       emotional distress, loss of liberty, anxiety, embarrassment, damage to

18       reputation and physical discomfort and pain.

19    70. Defendant Dashee’s intentional, knowing abuse of his authority and

20       presentation to a court of false statements resulted in a wrongful arrest and

21       incarceration, thereby violating his federally protected constitutional rights,

22       renders them liable to Plaintiff for punitive damages pursuant to 42 USC §1983.



                                               15
     Case 3:21-cv-08008-JAT-DMF Document 1 Filed 01/12/21 Page 16 of 16




1                                      Prayer for Relief

2        Wherefore, Plaintiff respectfully requests this Court to:

3       A. Enter judgment in favor of Plaintiff and against all defendants on all claims;

4       B. Award Plaintiff compensatory and special damages against all defendants

5          in the aggregate amount of $500,000 or such other amount as is determined

6          at trial;

7       C. Award Plaintiff punitive damages against Defendants Hill, Hutchinson and

8          Eberhardt pursuant to 42 USC §1983 in an amount to be determined at

9          trial;

10      D. Award Plaintiff reasonable attorneys' fees and costs pursuant to 42 U.S.C.

11         §1988 and any other applicable provision of the law;

12      E. Award Plaintiff costs and pre and post judgment interest pursuant to

13         A.R.S.§12-823;

14      F. Enter appropriate orders directing the Winslow Police Department to

15         remove and correct any false information regarding the Plaintiff published

16         in any electronic database or elsewhere.

17      G. Award Plaintiff such other and further relief as the Court may deem just

18         and proper.

19
                                      Southwest Center for Equal Justice
20
                                      /s/ Gary Pearlmutter
21
                                      Attorney for Plaintiff
22



                                               16
